UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 07-7017



MICHAEL BUCHANAN,

                                              Plaintiff - Appellant,

          versus


LENIS PHIPPS, Nurse, KMCC; GENE JOHNSON,
Director, Department of Corrections; NOELLE
SHAW-BELL, Assistant Attorney General for
Virginia; BOB MCDONALD, Attorney General for
Virginia; MARY GILBERT, Head Nurse, KMCC; FRED
SCHILLING, Director of Health Services,

                                            Defendants - Appellees.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Jackson L. Kiser, Senior
District Judge. (7:07-cv-00296)


Submitted:   November 15, 2007        Decided:   November 26, 2007


Before WILLIAMS, Chief Judge, and MOTZ and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Buchanan, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Michael    Buchanan   appeals   the    district   court’s    order

dismissing his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C.

§ 1915A(b) (2000) and denying his request for injunctive relief.

We   have    reviewed   the   record   and   find    no   reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      See Buchanan v. Phipps, No. 7:07-cv-00296 (W.D. Va. June

26, 2007).      We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                    - 2 -